Citation Nr: 1747564	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for tonsillar cancer to include as due to herbicide agents used in Vietnam.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from May 1965 to May 1967.  His decorations include the National Defense Service Medal, Vietnam Campaign Medal, Marksman (Rifle M-14), Good Conduct Medal, Vietnam Service Medal, and Overseas Service Bar.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was remanded in November 2016 for further development.  It has been returned for review.  In the prior remand, the Board incorrectly indicated that the Veteran presented testimony at a video conference held in August 2016.  The Board apologizes to the Veteran for this procedural mistake.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran has confirmed service in the Republic of Vietnam, so it is presumed he was exposed to Agent Orange.

2.  He did not, however, have tonsillar cancer during his service or within one year of his discharge from service, meaning by May 1968, (certainly not to the required minimum compensable degree of at least 10-percent disabling); and tonsillar cancer is not one of the diseases presumptively associated with Agent Orange exposure in Vietnam.

3.  Moreover, when asked to comment on whether the diagnosed tonsillar cancer is related to the Veteran's military service, VA compensation physicians indicated there is no such cause-and-effect correlation in this particular instance.

CONCLUSION OF LAW

The Veteran's tonsillar cancer was not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection- Including those Predicated on Exposure to Agent Orange in Vietnam

The Veteran is claiming that his tonsillar cancer is related to his exposure to Agent Orange while serving in Vietnam. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing entitlement to direct service connection requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Tonsillar cancer is a chronic disability and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  Tonsillar cancer is not recognized under regulation as an herbicide related disease.

Analysis

The Veteran's private and VA treatment and examination records document current tonsillar cancer.  So there is no disputing he has the alleged conditions and, therefore, satisfies the first and indeed perhaps most fundamental requirement of his claim, that is, have proof he has this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Consequently, the determinative issue is whether this condition is attributable to his military service, including to any exposure to Agent Orange or other herbicide.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran has service in the Republic of Vietnam.  Thus, the Board will concede the Veteran was exposed to Agent Orange while in Vietnam.  But tonsillar cancer is not one of the diseases presumptively associated with exposure to Agent Orange.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

In November 2016, the Board remanded the issue for VA examination and opinion.  In December 2016, a VA physician clarified that the tonsillar cancer is an oropharyngeal cancer which is not listed under presumptive diseases related to Agent Orange.  A second physician in June 2017 further clarified that the Veteran's tonsillar cancer is unrelated Agent Orange exposure.  She noted that there are 2 subtypes of tonsillar cancer and indicated that the Veteran's diagnosed cancer is classified as squamous type, which is an oropharyngeal carcinoma of the surface epithelium and is unrelated to Agent Orange exposure.  She added that the second type is a Non-Hodgkin's lymphoma, which is from a different type of tissue and is related to Agent Orange exposure.  

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this regard, the Veteran's STRs are unremarkable for any suggestion of tonsillar cancer, however.  The mouth and throat were considered normal on the May 1965 induction and pre-induction examinations and the May 1967 separation examination, so these records provide evidence against in-service incurrence of this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

In fact, there were no clinical findings or diagnoses of tonsillar cancer during his service or for nearly 37 years thereafter, until 2005.  More specifically, the first post-service clinical indication of tonsillar cancer was in July 2005.  A private medical center report shows the presence of a right parapharyngeal mass.  This is an extended period of time after service discharge.  

Nevertheless, the Board realizes that the mere fact that there is no documentation of this condition for so long after service, such as in the way of treatment records, is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Also, because tonsillar cancer was noted at any time during his service, any notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) does not apply.

There also is no competent and credible evidence otherwise linking or relating this condition to his military service.  The Veteran submitted various medical articles regarding Agent Orange exposure.  Unfortunately, these are generic texts, which do not address the facts in this particular Veteran's case, and without a sufficient degree of medical certainty, they do not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

As referred to above, the Board remanded the issue for VA examination and opinion.  In December 2016, a VA physician discussed the various risk factors for tonsillar cancer.  She indicated that the biggest risk factor for tonsillar cancer is smoking.  She added that alcohol increases the risk and the combination of smoking and alcohol; increases the risk of development of tonsillar cancer many folds.  She also noted that the HPV virus and the chewing of Betel leaves also increases the risk.  The physician further noted the Veteran's family history which included his sister and mother developing cancer as factors to consider.  The examiner concluded that the Veteran's family medical histories as well as his tobacco and alcohol use were equal risk factors.     

The RO requested an addendum opinion in regard to service connection on a direct basis.  In January 2017, the physician that conducted the examination in December 2016 concluded that it is less likely than not that tonsillar cancer was directly related to service.  She based her rationale on the fact that there is an absence of a diagnosis of cancer during military service or immediately after military service.  This is in addition to the discussion in the December 2016 report.  

The Veteran submitted additional evidence and the RO requested another opinion.  Another VA physician, in June 2016, also concluded that the Veteran's tonsillar cancer is unrelated Agent Orange exposure.  She noted that there are 2 subtypes of tonsillar cancer and indicated that the Veteran's squamous type, which is an oropharyngeal carcinoma of the surface epithelium, is unrelated to military service.   

In summary, the VA physician that conducted the December 2016 VA examination found that the Veteran's alcohol and tobacco intake as well as his family medical history were significant risk factors in the development of tonsillar cancer.  She further determined that the absence of tonsillar cancer findings during service and immediately after service made it less likely than not that the Veteran's tonsillar cancer is related to military service.  Further, both VA physicians found that the tonsillar cancer was unrelated to Agent Orange exposure.  For these reasons and bases, the preponderance of the evidence is against this claim for service connection for tonsillar cancer on either a direct or presumptive basis.  

Although very sympathetic to the Veteran's situation, the preponderance of the evidence is against this claim; there is no reasonable doubt to be resolved in the Veteran's favor, so this claim must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for tonsillar cancer is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


